Citation Nr: 1613716	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  12-00 145A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of right fibula fracture and rupture of medial collateral ligament.

3.  Entitlement to service connection for a chronic eye disorder; to include compensation under 38 U.S.C.A. § 1151 for removal of excess fatty tissue, repositioning of the lacrimal glands, biopsy of the right gland, and bilateral upper blepharoplasty which resulted in chronic eye disorder, dry eye syndrome and residuals of eye surgery.

4.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and brother


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to June 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Board acknowledges, in regard to the eye disorder claim, that only the 38 U.S.C.A. § 1151 aspect was formally adjudicated below and certified for appeal.  However, the Veteran's statements regarding this appellate claim have also included contentions that his initial eye problems developed as a result of active service.  Therefore, the Board finds that these matters are inextricably intertwined, and must be considered as part of the appellate claim.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in January 2016.  A transcript of this hearing is of record.

For the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is required regarding the eye disorder claim.  Accordingly, this claim is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  By a January 2015 statement, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal was requested regarding his right femur and TDIU appellate claims.

2.  Service connection was previously denied for PTSD by a December 2002 rating decision.  Although the Veteran initiated an appeal to that decision, he did not perfect it by filing a timely Substantive Appeal after a Statement of the Case (SOC) was promulgated in March 2004.

3.  The evidence received since the last prior denial of service connection for PTSD was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.

4.  The competent and credible evidence of record reflects it is at least as likely as not the Veteran acquired psychiatric disorder, currently diagnosed as PTSD, developed as a result of his active service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have been met regarding his right femur and TDIU claims.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  New and material evidence having been received to reopen the claim of entitlement to service connection for PTSD, the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The criteria for a grant of service connection for an acquired psychiatric disorder, currently diagnosed as PTSD, are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Withdrawal of Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran, through a January 2015 statement, has withdrawn his appeal on the issues of whether new and material evidence has been received to reopen a claim of service connection for residuals of right fibula fracture and rupture of medial collateral ligament; and entitlement to a TDIU due to service-connected disability.  Consequently, there remain no allegations of errors of fact or law for appellate consideration with respect to these claims.  Accordingly, the Board does not have jurisdiction to review these appellate claims and they are dismissed.

Psychiatric Disorder

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

In addition to the general rules of service connection noted above, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) requires that diagnoses of mental disorders conform to the Diagnostic and Statistical Manual of Mental Disorders (DSM).

If the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Service connection was previously denied for PTSD by a December 2002 rating decision.  Although the Veteran initiated an appeal to that decision, he did not perfect it by filing a timely Substantive Appeal after a SOC was promulgated in March 2004.  Further, the record does not reflect new and material evidence was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, that denial is final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 20.200, 20.302, 20.1100, 20.1103.  

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim. Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Further, the Court has also held that in order to reopen a previously and finally disallowed claim there must be new and material evidence presented since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on other grounds).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

Here, the evidence of record at the time of the prior denial includes statements from the Veteran, his service treatment records, and post-service medical records which cover a period through 2003.  

The Board notes that the Veteran's service treatment records, in pertinent part, do not contain any entries showing a diagnosis of or treatment for an acquired psychiatric disorder.  In fact, his psychiatric condition was clinically evaluated as normal on his April 1976 separation examination, and he did not indicate any relevant symptomatology on a concurrent Report of Medical History.  Further, the first post-service competent medical evidence of psychiatric problems appears to be years after his separation from service.

The Board also notes the record indicates the Veteran reported a stressor of being abducted by a UFO.  He also indicated, to include in his Notice of Disagreement, a stressor of seeing a fellow parachutist's chute not open.

Service connection was previously denied on the basis that the claimed stressors were not credible, and that there was no confirmed diagnosis of PTSD related to those particular stressors.

The evidence added to the record since the last prior denial includes additional statements from the Veteran, his testimony and that of his brother at the January 2016 Board hearing, as well as additional post-service medical records.

In his statements and hearing testimony, the Veteran provided additional details regarding his purported in-service stressors to include that of witnessing a fellow parachutist be injured when his chute did not open.  Further, his brother provided supporting evidence of the stressor by testifying the Veteran informed him the stressor occurred at the time of his military service.  See Transcript p. 15.  Moreover, the additional medical records include VA treatment records, as well as a September 2010 statement from a VA clinician, which diagnoses PTSD and links such to the Veteran's account of his purported in-service stressors.  In short, evidence has been added to the record which addresses the specific bases for the prior denial.  The Board also notes that the evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been submitted, without regard to other evidence of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In view of the foregoing, the Board finds the evidence received since the last prior denial of service connection for PTSD was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.  Therefore, new and material evidence has been received in accord with 38 C.F.R. § 3.156(a), and the claim is reopened.

Adjudication of the appeal does not end with the determination that new and material evidence has been received.  The Board must now address the merits of the underlying service connection claim.  In the adjudication that follows, the presumption that the evidence submitted to reopen is true without regard to the other evidence of record no longer applies.

Inasmuch as there is competent medical evidence of record diagnosing the Veteran with PTSD, the resolution of this claim appears to depend upon whether there is credible evidence to support his account of his purported stressors.  As discussed above, he has reported a stressor of a fellow parachutist being injured when his chute malfunctioned.  He has also indicated the stressor of having to jump/parachute from planes in general; as well as head injury that occurred during his parachute jumps.

The Board notes that as part of a stressor statement, the Veteran indicated the stressor of the fellow parachutist being injured when his chute malfunctioned occurred in March 1974; and that a November 2010 statement from the military reported that there was no record of such injury at the base in question between March and April 1974.  However, the Board notes that the Veteran has indicated other dates this stressor may have occurred, to include March 1975; and the record regarding his psychiatric symptomatology suggests he may not be able to accurately remember such exact date(s).  Further, his service records confirm he received a Parachute Badge.  As such, his account of the stressor from having to jump/parachute from planes in general, as well as injury as a result thereof, appears consistent with the circumstances and conditions of his service.  Moreover, it also indicates he may very well have witnessed an incident that he interpreted as a fellow parachutist's chute malfunctioning, particularly in light of the credible supporting testimony of his brother that he recounted having witnessed such an incident at the time of his military service.

The Board also finds it significant that the record indicates the Veteran has had recurrent psychiatric symptomatology since his active service.  For example, the Veteran's brother testified that he observed a change in his brother's behavior during active service.  Further, the Veteran indicated he started drinking and went absent without leave (AWOL) during his active service as a result of such symptoms.  His service personnel records confirm several periods where the Veteran was AWOL.  In addition, post-service medical records, to include from January 1993, indicate the Veteran reported a history of alcohol abuse that would date back to his period of active duty.  As this reported history was several years before the Veteran's initial claim of service connection for an acquired psychiatric disorder, the Board finds it supports the credibility of his account that recurrent symptoms had there onset during service.

The Board further finds that the evidence indicating recurrent psychiatric symptomatology is pertinent to this case as the competent medical records include findings the Veteran's acquired psychiatric disorder had psychotic features.  Psychoses are recognized as a chronic disease under 38 C.F.R. § 3.309(a), and the second and third elements of service connection may be established through demonstrating chronicity or continuity of symptomatology under such circumstances in accordance with 38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a)); Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

The Board also wishes to reiterate that the law mandates resolving all reasonable doubt in favor of a claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court noted that in light of the benefit of the doubt provisions of 38 U.S.C.A. § 5107(b), an accurate determination of etiology is not a condition precedent to granting service connection; nor is "definite etiology" or "obvious etiology."  See also Flynn v. Brown, 6 Vet. App. 500, 503 (1994) (noting that, in the context of service-connected disability compensation, "the element of cause and effect has been totally by-passed in favor of a simple temporal relationship between the incurrence of the disability and the period of active duty").

In view of the foregoing, and resolving all reasonable doubt in favor of the Veteran, the Board finds the competent and credible evidence of record reflects it is at least as likely as not his acquired psychiatric disorder, currently diagnosed as PTSD, developed as a result of his active service.  Therefore, service connection is warranted for this disability.

In making the above determination, the Board notes that the Veteran's psychiatric disorder has had other diagnoses over the years to include schizoaffective disorder and major depression.  However, the recent medical records have consistently diagnosed his acquired psychiatric disorder as PTSD.  As such, the grant of service connection for PTSD is to encompass all such psychiatric symptomatology.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).


ORDER

The appeal is dismissed regarding the right femur and TDIU claims.

New and material evidence having been received to reopen the claim of entitlement to service connection for PTSD, the claim is reopened.  

Service connection for an acquired psychiatric disorder, currently diagnosed as PTSD, is granted.


REMAND

Under the current provisions of 38 U.S.C.A. § 1151 compensation shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected. For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and-

(1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was:

(A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.

From the plain language of the statute, it is clear that to establish entitlement to Section 1151 benefits, these factors must be shown: (1) Disability/additional disability; (2) that VA hospitalization, treatment, surgery, examination, or training was the cause of such disability; and (3) that there was an element of fault on the part of VA in providing the treatment, hospitalization, surgery, etc., or that the disability resulted from an event not reasonably foreseeable.

The regulation implementing 38 U.S.C.A. § 1151, 38 C.F.R. § 3.361, in pertinent part also provides that

(1) Care, treatment, or examination.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death (as explained in paragraph (c) of this section); and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.

38 C.F.R. § 3.361(d).

In this case, the Veteran essentially contends that he believes a mistake was made during VA eye surgery, which resulted in additional eye disability.  

Initially, the Board wishes to note that vision loss - a refractive error of the eye - is one of the specific conditions that VA does not grant service connection for, as it is not considered a disability for VA purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  Such a condition is part of a life-long defect, and is normally a static condition which is incapable of improvement or deterioration.  See VAOGCPREC 67-90 (1990).  Thus, there must be evidence the Veteran has an acquired disability of the eye other than refractive error.

The record confirms the Veteran underwent eye surgery at a VA medical facility in October 2007.  Further, the records indicate he was scheduled to undergo additional eye surgery through VA in November 2009.  Moreover, a January 2009 private medical statement from a Dr. Patel opines that the Veteran was experiencing dry eyes and pain due to the VA eye surgery.

The Board notes, however, that Dr. Patel stated he was not a surgeon and did not see many post-op cases with this procedure.  Further, Dr. Patel did not indicate whether such disability/additional disability was due to an element of fault on the part of VA or an event not reasonably foreseeable.  As such, it is not clear from the evidence of record whether compensation is warranted under 38 U.S.C.A. § 1151.

The Board also notes that the Veteran has indicated his current eye disorder originated as a result of in-service injury, to include being struck in the eye from shells ejected while firing an M16 rifle.  The Veteran is competent, as a lay person, to describe such an injury.  Further, his service records reflect he did receive an Expert Badge M16 rifle.  Moreover, while his eyes were clinically evaluated as normal on both his September 1973 enlistment examination and April 1976 separation examination; the Veteran indicated on the September 1973 Report of Medical History that he had not experience eye trouble, but he indicated he had experienced eye trouble on the April 1976 Report of Medical History.  Nevertheless, it is also noted that refractive error was noted at the time of the enlistment examination.

In view of the foregoing, the Board finds that the current nature and etiology of the Veteran's claimed eye disorder is not clear from the evidence of record to include whether compensation is warranted for such pursuant to 38 U.S.C.A. § 1151.  Therefore, the Board finds that a remand is required to accord the Veteran a competent medical examination and opinion to clarify these matters.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

In addition to the foregoing, the Board notes the Veteran testified at his January 2016 hearing that he continued to receive treatment for his various conditions through VA, to include the San Diego VA Medical Center (VAMC).  See Transcript pp. 16-17.  As such, he indicated there were potentially pertinent VA medical records that were not on file or considered when this claim was last adjudicated below.  The Court has held that VA records which are in existence are constructively of record and the failure of the RO or the Board to consider any such pertinent records might constitute clear and unmistakable error, even though such evidence was not actually in the record assembled for appellate review.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Relevant statutory and regulatory provisions also emphasize the importance of obtaining pertinent VA records as part of the duty to assist.  See 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2).  Consequently, the Board concludes that it must also remand this case in order to obtain any such records.






Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request the names and addresses of all medical care providers who have treated the Veteran for his eyes since July 2012.  Even if the Veteran does not respond, determine if there are any VA medical records for the pertinent period as indicated by his testimony at the January 2006 hearing.

After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service eye symptomatology, as well as his eye symptomatology prior and subsequent to the VA eye surgery.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to determine the nature and etiology of his current eye disorder.  The claims folder should be made available to the examiner for review before the examination.

The examiner should indicate whether the Veteran has any eye disability other than refractive error.  For all such disabilities, the examiner should express an opinion as to whether it is at least as likely as not it was incurred in or otherwise the result of the Veteran's active service, to include his account of an injury from an M16 shell.

The examiner should also express an opinion as to whether it is at least as likely as not the Veteran developed disability/additional disability of the eye as a result of VA medical treatment to include the October 2007 VA eye surgery.  This opinion should reflect consideration of the January 2009 private medical opinion from Dr. Patel.

If the examiner determines the Veteran did develop disability/additional disability of the eye as a result of VA medical treatment, then he or she should express an opinion as to whether it is at least as likely as not it was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA or an event not reasonably foreseeable.

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.  

4.  After completing any additional development deemed necessary, readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC in July 2012, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


